Citation Nr: 1740183	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis (left knee disability).

2. Entitlement to a rating in excess of 20 percent for right knee status post medial meniscus tear (right knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1964 to June 1967.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims for an increased rating for his left knee and right knee disabilities, both rated at 10 percent disabling, at the time of the decision.  In December 2011, the Board remanded the issues of increased ratings for service-connected left knee and right knee disabilities, along with the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In July 2013, the Board again denied the issues of increased ratings for left knee and right knee disabilities.  The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (CAVC) and in March 2014, a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's July 2013 decision with regard to the above stated issues.  In October 2014, the Board remanded the issues of entitlement to increased ratings in excess of 10 percent for left and right knee disabilities, along with TDIU.  In April 2016, the Board granted a 20 percent disability rating for the Veteran's left knee and right knee disabilities, effective December 27, 2006.  The Veteran appealed the claims to CAVC and in February 2017, CAVC granted a Joint Motion for Partial Remand vacating and remanding that part of the Board's April 20, 2016 decision that denied the Veteran's claims with regard to entitlement to ratings in excess of the granted 20% evaluation for left knee and right knee disabilities, effective December 27, 2006.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered in the remaining issues on appeal.

In March 2015, the Veteran underwent his most recent VA examination with respect to claims for entitlement to ratings in excess of 20 percent for left knee and right knee disabilities.  The examiner provided an opinion, however, the examination did not address whether the Veteran's range of motion for both his left knee and right knee disabilities were impacted by the use of pain medication.  The diagnostic code criteria used does not contemplate the use of pain medication.  The Board finds the opinion to be inadequate, as it does not address the possible impact of the pain medication on the Veteran's range of motion for his right and left knee disabilities.  Accordingly, the Board finds that a remand is warranted so that an additional opinion may be obtained.

Additionally, the Veteran raised the issue of applicability of Diagnostic Code 5259 in assessing the evidence of record.  Adjudication of that issue must be deferred until the issue that may cause the impact has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Issues are inextricably intertwined when a determination on one could have a significant impact on the determination of the other.  Id.  The Veteran's claims for increased ratings for left and right knee disabilities and consideration of a separate rating under Diagnostic Code 5259 are inextricably intertwined.  The aforementioned pending issue thus, must be resolved with the resolution of the increased rating for the left and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain, from the Veteran, the specific information regarding the medication he consumed prior (within the month) to the March 2015 examination.  Please note, in the March 2015, the examiner observed, pain is only partially relieved by ceasing aggravating activity, self-imposed rest &/or avoidance or use of a recliner with knee elevated and analgesic chronic narcotic medication.  Once that information has been attained, send that information, along with the claims file to a VA examiner for an addendum opinion regarding the Veteran's right knee and left knee disabilities.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file, and obtaining the necessary information from the Veteran, the examiner should address the following:

1. During the March 2015 examination, did pain medication impact the Veteran's range of motion for both his right and left knee?  Address whether pain medication allowed the Veteran to experience a broader, "pain-free" range of motion in his knees than possible without medication.

A complete medical rationale must be provided for any opinion expressed.

2. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


